Case 1:19-cv-04330-LMM Document 65 Filed 05/05/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL
SCOTT (for themselves and as a
representative of their minor child),

Plaintiffs,
Civil Action File No.
VS. 1:19-CV-04330-LMM
SAFECO INSURANCE COMPANY OF
INDIANA, A LIBERTY MUTUAL
COMPANY, AND SHILAN PARHAM

Nemo” Some Nome Nee” Nome” Nome” Ne? Nn Sree” See” Nene” nee” Sree”

Defendants.
APPEARANCE OF COUNSEL
COMES NOW Matthew J. Hurst, Esq. the undersigned attorney, and hereby
enters an appearance as co-counsel with Marcia S. Freeman, Esq., on behalf of
Shilan Parham in the above-styled civil action, substituting for Shauna M. Hill,
Esq. The clerk is hereby requested to so mark the record to reflect same. All future
correspondence and pleadings should be directed to the following:
Marcia S. Freeman
Georgia Bar No. 430923
Matthew J. Hurst
Georgia Bar No. 480267
WALDON ADELMAN CASTILLA
HIESTAND & PROUT

900 Circle 75 Parkway, Suite 1040
Atlanta, GA 30339
Case 1:19-cv-04330-LMM Document 65 Filed 05/05/20 Page 2 of 5

(770) 953-1710
mfreeman@wachp.com
mhurst@wachp.com

This 05" day of May, 2020.

/s/ Matthew J. Hurst
Marcia S. Freeman
Georgia Bar No. 430923
Matthew J. Hurst
Georgia Bar No. 480267
Attorneys for Defendant
WALDON ADELMAN CASTILLA
HIESTAND & PROUT
900 Circle 75 Parkway
Suite 1040

Atlanta, Georgia 30339
(770) 953-1710
mfreeman@wachp.com
mhurst@wachp.com
Case 1:19-cv-04330-LMM Document 65 Filed 05/05/20 Page 3 of 5

CERTIFICATE OF COMPLIANCE
The undersigned hereby certifies that the foregoing document complies with
the font and point selections approved by the Court in Local Rule 5.1C. The

foregoing document has been prepared in Times New Roman font, 14 point.

/s/ Matthew J. Hurst
Marcia S. Freeman
Georgia Bar No. 430923
Matthew J. Hurst
Georgia Bar No. 480267
Attorneys for Defendant
WALDON ADELMAN CASTILLA
HIESTAND & PROUT
900 Circle 75 Parkway
Suite 1040

Atlanta, Georgia 30339
(770) 953-1710
mfreeman@wachp.com
mhurst@wachp.com
Case 1:19-cv-04330-LMM Document 65 Filed 05/05/20 Page 4 of5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL
SCOTT (for themselves and as a
representative of their minor child),

Plaintiffs,
Civil Action File No.
VS. 1:19-CV-04330-LMM
SAFECO INSURANCE COMPANY OF
INDIANA, A LIBERTY MUTUAL
COMPANY, AND SHILAN PARHAM

ee el li a a a a i nal

Defendants.
CERTIFICATE OF SERVICE
J hereby certify that on February 24, 2020, I electronically filed the forgoing
APPEARANCE OF COUNSEL using the CM/ECF system which will

automatically send e-mail notification of such filing to the following attorney(s) of

record:
Jamillah Goza, Esq. Hilary Wayne Hunter, Esq.
The Law Office of J. Scott Goza, LLC Brent J. Kaplan, Esq.
3775 Stagecoach Pass Isenberg & Hewitt, P.C.
Ellenwood, GA 30294 600 Embassy Row, Suite 150
jJamillahgoza@yahoo.com Atlanta, GA 30328

hilary@isenberg-hewitt.com
bjkaplan@isenberg-hewitt.com

(SIGNATURE ON FOLLOWING PAGE)
Case 1:19-cv-04330-LMM Document 65 Filed 05/05/20 Page 5of5

This 05" day of May, 2020.

/s/ Matthew J. Hurst
Marcia S. Freeman
Georgia Bar No. 430923
Matthew J. Hurst
Georgia Bar No. 480267
Attorneys for Defendant
WALDON ADELMAN CASTILLA
HIESTAND & PROUT
900 Circle 75 Parkway
Suite 1040

Atlanta, Georgia 30339
(770) 953-1710
mfreeman@wachp.com
mhurst@wachp.com
